106 F.3d 423
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.W. Henry WALL, Appellant,v.Jeffry W. KREAMER, Appellee.
No. 96-1039.
United States Court of Appeals, Federal Circuit.
Aug. 30, 1996.

[VACATING 92 F.3d 1203].
VACATED.
Before MAYER, Circuit Judge, FRIEDMAN, Senior Circuit Judge, and LOURIE, Circuit Judge.
ON MOTION
MAYER, Circuit Judge.

ORDER

1
W. Henry Wall moves for reconsideration of a May 30, 1996 order of this court dismissing Wall's appeal.  Jeffry W. Kreamer opposes.


2
Briefly, George M. Thomas entered an appearance on behalf of Wall in December 1995.  In a January 18, 1996 order, the court directed Wall to file his brief within 14 days.  On February 12, 1996, Wall individually submitted a one-page "Appellant Brief."   Thereafter, Kreamer moved to dismiss Wall's appeal for failure to file a brief.  In an April 12, 1996 order, the court denied Kreamer's motion to dismiss and again directed Wall to file a brief.  We also stated that as long as Wall was represented by counsel, only counsel could file documents.


3
In an April 24, 1996 letter to this court, Wall stated that he intended to file a pro se brief and, if necessary, he would discharge his attorney.  Wall attached a nonconforming pro se brief to the letter.  That letter, however, was not in itself proper notice of discharge.  Thus, on May 30, the court dismissed Wall's appeal.


4
In his motion for reconsideration, Wall informs the court that he in fact discharged his counsel on April 24.  Thus, Wall has provided the court with proper notice that he discharged counsel from the case and he may proceed pro se.*


5
Accordingly,

IT IS ORDERED THAT:

6
(1) Wall's motion for reconsideration is granted.  The mandate is recalled and the May 30, 1996 order is vacated.


7
(2) Wall's brief is due within 21 days of the date of filing of this order.



*
 Wall's pro se brief must be in conformance with the court's rules (an informal brief form and a copy of the court's rules are enclosed)